Citation Nr: 1025109	
Decision Date: 07/06/10    Archive Date: 07/19/10

DOCKET NO.  07-06 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to restoration of a 40 percent evaluation for 
bilateral hearing loss.  

2.  Entitlement to a compensable disability evaluation for 
bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel





INTRODUCTION

The Veteran had active service in the United States Army from 
October 1950 to January 1952, to include combat duty in Korea.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, 
Texas.  The Board remanded the claims in March and July 2009 for 
further evidentiary development.  Unfortunately, as pointed out 
by the Veteran's representative, further development is required 
before a final decision can be entered.  

The Veteran's representative argued in May 2010 that the Veteran 
filed a timely notice of disagreement with the RO's denial of 
service connection for frostbite.  This case was before the Board 
and remanded twice previously, but this issue was never discussed 
by the representative.  It is not at all clear to the Board that 
the Veteran wished to pursue this issue.  Nonetheless, this issue 
is referred to the RO for them to inquire of the Veteran if he 
intended to file a notice of disagreement with the denial of 
service connection for frostbite.  If so, the RO should proceed 
accordingly with the issuance of a Statement of the Case.  See 
Manlincon v. West, 12 Vet. App. 238 (1999).

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran in this case was initially given a noncompensable 
evaluation for bilateral hearing loss, with an effective date set 
to January 1998.  Sometime after the initial rating, the Veteran 
asserted that his hearing loss was increasing in severity, and 
that he should be entitled to a compensable level of disability 
evaluation.  In a July 2003 rating decision, the disability was 
increased to a 40 percent rating based on findings of a private 
audiological examination dated in June 2003. 

Subsequent to this action, the Veteran has had his disability 
evaluation reduced to a noncompensable level.  He asserts that 
his 40 percent disability evaluation should not only be restored, 
but that he should be entitled to a rating higher than this, as 
his hearing has continued to deteriorate.  

This case has a lengthy evidentiary history, and there are 
multiple audiological examinations of record which, ostensibly, 
assess the level of the Veteran's hearing loss from 2003 to the 
present time.  There is, however, a great disparity between 
findings entered by VA audiologists and those performed by the 
Veteran's private hearing specialists.  Of particular note, is a 
private examination dated in September 2005, which had the 
following puretone hearing loss in decibels:  





HERTZ



Average
1000
2000
3000
4000
RIGHT
86
55
75
105
110
LEFT
90
65
85
100
110

The Maryland CNC was utilized for the test, and speech 
recognition revealed 88% discrimination in the right ear and 92% 
in the left ear.  This is an "exceptional" pattern of hearing 
loss for regulatory purposes.  See 38 C.F.R. § 4.86.  

VA examinations proximate in time to this examination, and dated 
later than this examination in 2007 and 2009, do not reveal such 
an exceptional pattern.  An additional private examination, dated 
in August 2009, also shows a severe degree of hearing loss; 
however, the findings are not as severe as those noted in the 
September 2005 private report (but are much worse than VA 
findings).  It appears that Maryland CNC, the required regulatory 
standard for audiometric testing, was utilized in both private 
and VA examinations.  

This case has been remanded several times, and unfortunately, as 
pointed out by the Veteran's representative, it must be remanded 
again for further evidentiary development.  The Board, in March 
2009, noted the requirements of Martinak v. Nicholson, 21 Vet. 
App. 447, 455 (2007).  The U.S. Court of Appeals of Veterans 
Claims (Court) has held that in addition to dictating objective 
test results, a VA audiologist must fully describe the functional 
effects caused by a hearing disability in his or her final 
report.  In a July 2009 remand, the Board found that VA 
examinations did not satisfy the mandates of Martinak, and 
unfortunately, it is not apparent that the most recent VA 
examination, dated in October 2009, includes an opinion 
addressing the functional effects of service-connected hearing 
loss.  Thus, the case must be remanded for remedial development 
on that issue.   See Stegall v. West, 11 Vet. App. 268 (1998).

In addition to providing an opinion on the functional effects of 
hearing loss, it is asked that a VA audiologist examine the 
Veteran to obtain an accurate assessment of the Veteran's current 
disability picture.  In doing this, the examiner is asked to give 
an opinion as to why there is such a perplexing disparity between 
the severe audiological findings in the September 2005 and August 
2009 private examinations, which purportedly utilized Maryland 
CNC findings, and the VA audiograms which, ostensibly, used the 
same testing methodology.  An opinion as to the accuracy of the 
private and VA examinations of record would be most helpful in 
establishing a final rating.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Schedule the Veteran for a comprehensive 
VA audiological examination for the purposes 
of determining the severity of his service-
connected hearing loss.  The examiner is 
specifically requested to provide an opinion 
as regards the functional effects of 
hearing loss, in addition to recording 
audiometric test findings.  Additionally, 
after reviewing the claims file, the examiner 
should give an opinion as to why there is 
such a vast disparity between private 
audiology examinations (specifically 
those conducted in 2005 and 2009) and 
the VA examinations of record.  The 
examiner should indicate if testing protocols 
appear to have been followed on all tests of 
record.  A detailed rationale should be 
included.  

2.  After the development requested above has 
been completed to the extent possible, re-
adjudicate the Veteran's claims.  If the 
resolution remains less than fully favorable, 
the Veteran should be furnished a 
supplemental statement of the case and given 
the opportunity to respond prior to dispatch 
to the Board for final adjudication.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



_________________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



